Citation Nr: 1012062	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-44 568	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from April 1962 to June 1975.

The appeal arises from a rating decision in February 2009 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and was awarded the Combat Action Ribbon and 
Bronze Star.

2.  Competent evidence of a current PTSD diagnosis is not of 
record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for Service Connection - 
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV.  Cohen, supra.  According to the current 
criteria, a diagnosis of PTSD requires exposure to a 
traumatic event, or stressor.  A stressor involves exposure 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination. Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran contends that he has PTSD as a result of 
stressful events that took place during service in Vietnam.  
A review of his DD Form 214 discloses that he served on 
active duty in the Republic of Vietnam during the Vietnam era 
and was awarded the Combat Action Ribbon and Bronze Star, 
among his other awards and decorations.

Inasmuch as the record indicates that the Veteran was awarded 
the Combat Action Ribbon and that his claimed stressors 
relate to combat experiences, and in light of the fact that 
there is no evidence to the contrary, the Board finds that he 
did engage in combat with the enemy and concedes that he has 
the in-service stressor required for service connection PTSD.

That notwithstanding, the critical element in this case is 
that, based upon the evidentiary record as a whole, the 
Veteran lacks a proper diagnosis of PTSD.  

Service treatment records (STRs) do not contain any reports 
of abnormal psychiatric complaints or findings.  

Of record is an August 2008 private medical opinion, noting 
that this was an initial psychiatric evaluation of the 
Veteran, who reported serving as a chaplain in Vietnam.  He 
complained of severe insomnia, frequent flashbacks and 
negative memories and obsessive thoughts of Vietnam, 
including buddies who had died in battle and severe 
irritation.  He has been experiencing these symptoms since 
being discharged from service.  He stated that once he 
returned home from Vietnam, his wife divorced immediately him 
and that a second marriage was also unsuccessful.  He stated 
that he was unable to be either a good father or husband as a 
result of his symptoms, all of which were related to his 
experiences in Vietnam as a Navy chaplain.  The physician 
concluded that the psychiatric diagnosis was chronic, 
moderate PTSD.  

Considered in isolation, this opinion could be construed as 
supporting the Veteran's contention that he currently has 
PTSD.  However, in this case the diagnosis is based upon 
vague and general reference to symptoms without specific 
discussion of the DSM-IV criteria, and without any indication 
that specific stressor history was reviewed as part of the 
basis for the diagnosis.  Accordingly, the Board does not 
presume that the PTSD diagnosis was made in accord with DSM-
IV.  Cohen at 140.  Thus, the Board assigns minimal, if any, 
probative weight to this report.  

The Board further notes that the Veteran's stressors, 
described by him during VA examination in December 2008, did 
not result in a diagnosis of PTSD.  At that time the examiner 
reviewed the claims file in its entirety, took a detailed 
history of the Veteran's military service, post-service 
symptoms, and the 2008 report from the private physician.  
The Veteran described one specific instance where he was 
awakened in the barracks by machine gunfire and witnessed the 
explosion of a pontoon and boat, which killed several seamen.  
The Veteran did not receive any help or talk to anyone 
afterwards and felt intense fear and helplessness.  He stated 
that reexperiences the traumatic event as persistent, intense 
distress at exposure to similar events, such as war movies.  
He stated that he makes a persistent effort to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  He also described feelings of detachment, 
estrangement and irritability with his wife and children, 
after returning from Vietnam, which lasted for about 15 
years.  However, the Veteran specifically denied flashbacks 
or recurrent memories of the stressor, saying he did not 
think of it very often (maybe once a year).  He also denied 
severe sleep disturbance or nightmares, reporting only 
occasional middle insomnia and denied history of depression.  

Since then the Veteran has been quite active and continued to 
work part-time after retiring from the ministry in 1990.  He 
enjoyed reading, crossword puzzles, computer games, and 
music.  He and his wife socialize frequently with other 
couples.  He has many friends and is a member of a singing 
ensemble.  He has no difficulty performing activities of 
daily living or managing benefit payments.  The examiner 
opined that the Veteran's current psychiatric symptoms were 
not enough to interfere with social and occupational 
functioning or to require continuous medications.  He did not 
appear to pose any threat of danger or injury to self or 
others.  There was no functional impairment due to a 
psychiatric condition.  

The examiner concluded the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD because he does/did not 
experience enough symptoms of reexperiencing, avoidance, or 
hyperarousal.  In addition, the symptoms that he did report 
were in remission.  While the Veteran's symptoms did meet the 
criteria for a diagnosis of adjustment disorder, related to 
his wife of over 20 years requesting a divorce when he 
returned from Vietnam, this condition was considered to be in 
complete remission.  

Here, the VA examiner reviewed the complete claims file and 
was able to fully consider and comment upon all the evidence 
currently of record in expressing his diagnostic opinion.  
Moreover, in rendering his opinion, he referred to the 
Veteran's stressors and specific medical history to support 
his conclusion.  He considered the relevant diagnostic 
criteria and specified the ways in which the Veteran failed 
to meet the criteria for a diagnosis of PTSD, without 
disputing his stressors.  Thus, the Board finds this opinion 
to be of greater probative value than the private opinion.  

The remaining evidence of record includes VA outpatient 
treatment records which show continued psychiatric 
evaluation.  In an entry dated in October 2009, the examiner 
concluded that the Veteran did not endorse trauma or symptoms 
meeting criteria for a PTSD or other Axis I diagnosis.

In summary, the Veteran's claim for PTSD is implausible since 
there is no credible medical diagnosis of this condition in 
the record.  A substantial negative piece of evidence is the 
2008 VA psychiatric examination report, which was conducted 
for the express purpose of determining whether the Veteran 
met the diagnostic criteria for PTSD. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in November 2008 and December 2009, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record as are 
service personnel records.  The RO obtained a VA examination 
in December 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 2008 
VA examination is more than adequate, as it reflects a full 
review of all medical evidence of record, is supported by 
sufficient detail, and refers to specific documents and 
medical history as well as the Veteran's in-service history 
to support the conclusions reached.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


